Name: 87/576/EEC: Commission Decision of 27 November 1987 approving the adjustment to the special programme for the Region of Emilia-Romagna concerning the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  animal product;  agricultural structures and production
 Date Published: 1987-12-12

 Avis juridique important|31987D057687/576/EEC: Commission Decision of 27 November 1987 approving the adjustment to the special programme for the Region of Emilia-Romagna concerning the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) Official Journal L 349 , 12/12/1987 P. 0051 - 0051*****COMMISSION DECISION of 27 November 1987 approving the adjustment to the special programme for the Region of Emilia-Romagna concerning the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) (87/576/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Having regard to Commission Decision 84/395/EEC (3), on the approval of the special programme for the Region of Emilia-Romagna, Whereas on 17 July 1987 the Italian Government notified the adjustment of the special programme for the Region of Emilia-Romagna concerning the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat; Whereas such adjustment satisfies the requirements and aims of Regulation (EEC) No 1944/81; Whereas the conditions for the grant of investment aids for milk production must comply with Article 3 (3) of Regulation (EEC) No 797/85; Whereas the Committee of the European Agricultural Guidance and Guarantee Fund has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The adjustment to the special programme for the Region of Emilia-Romagna concerning the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat, notified by the Italian Goverment on 17 July 1987 pursuant to Regulation (EEC) No 1944/81, is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 27 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 27. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 213, 9. 8. 1984, p. 34.